GALE JOAN HOLLEN RITCHIE,             )
                                      )    Houston Chancery
      Plaintiff/Appellant,            )    No. 4-342
                                      )
VS.                                   )
                                      )
DAVID ANTHONY RITCHIE,                )    Appeal No.
                                      )    01A01-9708-CH-00425
      Defendant/Appellee.             )


                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                                           FILED
                                                  April 8, 1998
      APPEAL FROM THE CHANCERY COURT OF HOUSTON COUNTY
                      AT ERIN, TENNESSEE        Cecil W. Crowson
                                              Appellate Court Clerk
               HONORABLE ROBERT E. BURCH, JUDGE




Gregory D. Smith, BPR #013420              Timothy K. Barnes, BPR #012375
One Public Square, Suite 321               103 S. Third Street
Clarksville, TN 37040                      Clarksville, TN 37040
ATTORNEYS FOR PLAINTIFF/APPELLANT


Mark A. Rassas, BPR #4334
Julia North
RASSAS & RASSAS
Glenn Bldg., Suite 104
P.O. Box 361
Clarksville, TN 37041
ATTORNEYS FOR DEFENDANT/APPELLEE


                             AFFIRMED AND REMANDED.



                                      HENRY F. TODD
                                      PRESIDING JUDGE, MIDDLE SECTION




CONCUR:

BEN H. CANTRELL, JUDGE
WALTER W. BUSSART, JUDGE
GALE JOAN HOLLEN RITCHIE,                        )
                                                 )       Houston Chancery
           Plaintiff/Appellant,                  )       No. 4-342
                                                 )
VS.                                              )
                                                 )
DAVID ANTHONY RITCHIE,                           )       Appeal No.
                                                 )       01A01-9708-CH-00425
           Defendant/Appellee.                   )



                                       OPINION

           This is an appeal from a divorce decree in which the only issue is which parent should

have principal custody of Luke, the minor child of the parties who was born July 13, 1993. The

divorce decree of the Trial Court granted principal custody to the father, and the mother appealed

to this Court. Her sole issue on appeal is:

                         The Trial Court erred in denying Plaintiff/Appellant
                  primary custody of the minor child of this marriage.


                                         Background Facts

           The father is a staff sergeant in the United States Army. The mother has a child from a

previous relationship. Said child has a learning disability. The parties were married March 1,

1991, separated in October 1995, and were divorced June 12, 1997. From the time of their

marriage until March 1997, the father was stationed at Fort Campbell near the residence of the

parties.



                                    Proceedings in Trial Court

           On November 3, 1995, the mother filed a complaint for divorce in which the only

grounds stated were, verbatim, as follows:

                          Perhaps the principal reason plaintiff wants a divorce
                  is the defendant’s mental and physical abuse of her thirteen
                  year-old son by a prior marriage who is handicapped by
                  attention deficit disorder and is hyperactive. Living in the
                  same house as his stepfather has caused this child serious
                  psychological damage. In addition to that child, plaintiff has
                  another child by the defendant and a live-in nanny. It would
                  be much easier for the defendant to leave the marital
                  residence than for plaintiff and her three dependents to do so.


                                        -2-
                       Defendant has threatened to sell the parties’ property,
               both marital and individual, if a divorce is filed. Plaintiff
               fears that he will do so unless restrained by an order of this
               court.


       The complaint prayed for:

       1.      Child support
       2.      Allocation of debts
       3.      Injunction against disposal of property
       4.      Possession of marital home
       5.      Absolute divorce
       6.      Child custody
       7.      Division of marital estate


       On November 28, 1995, the Trial Court entered an agreed order granting the father

visitation with the minor child.



       On November 14, 1996, the father filed an answer denying allegations of the

complaint and a counterclaim alleging inappropriate marital conduct and irreconcilable

differences and praying for an absolute divorce, division of marital estate and child custody

and support.



       On November 27, 1996, the Trial Court entered a “Final Decree of divorce from Bed

and Board,” dismissing the mother’s complaint, granting the father a divorce “a mensa et

thoro” (from bed and board), custody of the child, with visitation by the mother, and child

support.



       On January 16, 1997, the Trial Court entered the following agreed order:

                       COME NOW the parties, and by agreement, as
               evidenced by the signatures of their respective counsel,
               announce to this Honorable Court that, there being no hope of
               reconciliation, and the Defendant’s permanent change of
               station having been established as Fort Benning, Georgia, the
               Bed and Board Divorce should be converted to an Absolute
               Divorce.

                      IT IS THEREFORE ORDERED that the divorce a
               mensa et thoro entered by this Court on the 4th day of March,



                                            -3-
              1996, be converted to an Absolute Divorce, thereby restoring
              both parties to all rights and privileges of unmarried persons.


       On January 24, 1997, the Trial Court entered an order permitting the father to move

with the child to Ft. Benning, Ga., and providing visitation with the mother.



       As stated above, the sole issue on appeal is custody.



       The considerations for choosing which parent should receive custody are listed in

TCA § 36-6-106. However, an additional factor weighs heavily in the present case. The

evidence shows without contradiction that, at both Ft. Campbell and Ft. Benning, the Army

provides superlative health and child care facilities. Whatever the shortcomings of either

of the parents, the Army facilities provide the decisive factor in the present case.



       The child’s best interest is the paramount consideration. Bah v. Bah, Tenn. App.

1983, 668 S.W.2d 663.



       Trial Courts are vested with wide discretion in the determination of child custody.

Such decisions are entitled to great weight on appeal and will not be reversed absent a clear

showing of an improper and erroneous exercise of that discretion. Harwell v. Harwell,

Tenn. App. 1980, 612 S.W.2d 182; Abney v. Abney, 61 Tenn. App. 531, 456 S.W.2d 364

(1970); Marmino v. Marmino, 34 Tenn. App. 352, 238 S.W.2d 105 (1951.



       No grounds are found for reversal of the judgment of the Trial Court which is




                                            -4-
affirmed. Costs of this appeal are taxed against the appellant and her surety. The cause is

remanded to the Trial Court for necessary further proceedings.


                          AFFIRMED AND REMANDED



                                     ___________________________________
                                     HENRY F. TODD
                                     PRESIDING JUDGE, MIDDLE SECTION




CONCUR:


_____________________________
BEN H. CANTRELL, JUDGE


_____________________________
WALTER W. BUSSART, JUDGE




                                             -5-